DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 11-17, 19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 08041487 A)
Regarding claim 1, Thigpen discloses a remote controllable auto-ignition candle (abstract), comprising: 
a wick portion including at least two wicks (17, 19; Fig. 2), and two or more electrodes (14a, 14b) electrically connected to lower ends of the respective wicks, wherein a discharge is generated between the wicks by the electrodes; 
a first communication unit (photodetector 32, Fig. 2) communicating with a user terminal (34, Fig. 1) in a wired or wireless manner; 
a control unit (Fig. 3) controlling an ignition state of the wick portion according to a control signal received through the first communication unit (para. 37); and 
an ignition means (examined to be a voltage generating circuit, see Figs 4A-C)  applying a discharge voltage to the different electrodes electrically connected to the lower ends of the respective wicks according to a control of the control unit, 
wherein the wick portion includes at least two wicks (17, 19) spaced apart from each other and electrodes (14a, 14b) positioned at lower ends of the at least two wicks and electrically connected to the respective wicks, and 
if the number of wicks is an even number, the wicks (17, 19) connected to electrodes having different polarities are positioned to face each other while being adjacent to each other (Fig. 1) such that the ignition means applies a voltage to generate a discharge (i.e., spark) to the electrode. 
 
Thigpen fails to disclose:
wherein the at least two wicks is made of a conductive material including a conductive carbon material, a conductive polymer, or a mixture thereof, and a combustible non-conductive member coupled to the conductive member are coupled to each other, wherein a discharge is generated between the wicks such that the wicks are directly ignited and combusted without a separate fuel or igniter, and the combustible non-conductive member has a length equal to or shorter than a length of the conductive member

Namiki teaches an electrically ignited candle, comprising:
a wick portion including at least two wicks (wires 5 at the igniter 1, Fig. 1) in which a conductive member made of a conductive material including a conductive carbon material (the tips of the wires 5 at the ignition end 1 are coated with a carbon material, see abstract), and a combustible non-conductive member (red phosphorous) coupled to the conductive member are coupled to each other (coupled at the igniter 1, see abstract), and two or more electrodes (6) electrically connected to lower ends of the respective wicks (lower ends of the wires at the igniter 1), wherein a discharge is generated between the wicks such that the wicks are directly ignited and combusted without a separate fuel or igniter (the igniter 1 comprises two wires 5 separated by a carbon–red phosphorous mixture; see English translation, the paragraph starting with, “As a high conductivity igniter, one of the following…”), and the combustible non-conductive member has length equal to the length of the conductive member [The carbon material has an extent or length defined by the length of the igniter 1.  Likewise, the red phosphorous has an extent or length defined by the length of the igniter 1.  Therefore, each material has a lengthwise dimension that can be measured, which means their lengths can be compared with each other].
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the at least two wicks is made of a conductive material including a conductive carbon material, and a combustible non-conductive member coupled to the conductive member are coupled to each other, wherein a discharge is generated between the wicks such that the wicks are directly ignited and combusted without a separate fuel or igniter, and the combustible non-conductive member has a length equal to or shorter than a length of the conductive member.  With the modification, a conductive carbon and a combustible non-conductive would be placed between the wicks (Thigpen; 17, 19).  The motivation to combine is so that the candle can provide an entertaining show-like display (see “Background of the Invention” in the English translation of Namiki).

Regarding claim 4, Thigpen discloses wherein the ignition means generates at least one of an arc discharge, a spark discharge, a corona discharge, and a glow discharge (see Abstract). 
Regarding claim 11, Thigpen discloses control system of a remote controllable auto-ignition candle, comprising: at least one auto-ignition candle of claim 1; and the terminal (34, Fig. 1) controlling the auto-ignition candle in a wired or wireless manner. 
Regarding claim 12, Thigpen discloses wherein the terminal includes: a second communication unit (laser/illumination portion of the remote control device, see para. 31) transmitting the control information received from the input unit to the auto-ignition candle EXCEPT an input unit receiving control information for an ignition control of the auto-ignition candle from a user.
The Examiner is taking Official Notice that it is well known and common knowledge that a remote control laser/illumination source such as the one disclosed in para. 31 of Thigpen has buttons and electronics for receiving control information from a user for turning the laser on (Note: the Applicant has not traversed the Official Notice; therefore, the Official Notice is taken to be admitted prior art).
Regarding claim 13, Thigpen discloses wherein the control information is at least one of an ignition on/off control of the auto-ignition candle (see para. 31), a brightness control (a plurality of candles can be selectively ignited, see para. 42), an ignition time control (“predetermined sequence”, see para. 42), an ignition pattern control of the wick portion, and a selection control of the auto-ignition candle 
Regarding claim 14, Thigpen discloses wherein if the auto-ignition candle receives the control information regarding the ignition-on control from the terminal, the control unit of the auto-ignition candle controls the ignition means to control the ignition of the wick (para. 31). 
Regarding claim 15, Thigpen discloses wherein the wick portion includes at least three wicks spaced apart from each other (a plurality of candles can be linked together, each candle having at least one wick; see para. 42), and if (i.e., optional to the claim) the auto-ignition candle receives the control information regarding the brightness control (number of candles that are ON or OFF controls the brightness) from the terminal (“Circuit synchronization can be formed…”, see para. 42), the control unit of the auto-ignition candle controls the ignition means to control the number of wicks to be ignited. 
Regarding claim 16, Thigpen discloses wherein the wick portion includes at least three wicks spaced apart from each other (a plurality of candles can be linked together, each candle having at least one wick; see para. 42), and if (i.e., optional to the claim ) the auto-ignition candle receives the control information regarding the ignition pattern control of the wick portion from the terminal, the control unit of the auto-ignition candle controls the ignition means to control the ignition pattern of the wick of the wick portion to be ignited (“Circuit synchronization can be formed…”, see para. 42). 
Regarding claim 17, Thigpen discloses wherein the number of auto-ignition candles controlled by the terminal in a wired or wireless manner is plural (para. 42), and if (i.e., optional of the claim) at least one of the plurality of auto-ignition candles receives the control information regarding the selection control of the auto-ignition candle from the terminal, the at least one auto-ignition candle receiving the control information regarding the selection control of the auto-ignition candle controls the ignition means to perform the ignition-on or off control, the brightness control, the ignition time control, and the ignition pattern control of the wick portion (para. 42). 
Regarding claim 19, Thigpen fails to disclose wherein the control information is received by executing a control program of the auto-ignition candle previously installed in the terminal.  However, the Examiner is taking Official Notice that it is well-known and common knowledge that control devices such as remote control devices run off of executable programs (e.g., microcontrollers running a program) (Applicant has not traversed the Official Notice; therefore the Official Notice is taken to be admitted prior art).  Moreover, it would have been obvious where the devices are programmable since programmable devices are easy to use, modify, and assemble compared to analog circuits. 
Regarding claim 23, Thigpen discloses wherein the auto-ignition candle further includes a fire extinguishing means for extinguishing the ignited wick (para. 42). 
Regarding claim 24, Thigpen discloses wherein if (i.e., optional to the claim) the auto-ignition candle receives the control information regarding the ignition-off control from the terminal, the control unit of the auto-ignition candle controls the fire extinguishing means to control the fire extinguishing of the wick (para. 42). 
Regarding claim 25, Thigpen discloses wherein the control unit of the auto-ignition candle controls the ignition means and the fire extinguishing means to control the ignition time of the wick when the auto-ignition candle receives the control information regarding the ignition time control from the terminal (see para. 42).  
Regarding claim 26, Thigpen discloses wherein the terminal communicates with the auto-ignition candle through an illumination source EXCEPT one of at least any one of Wi-Fi, Bluetooth, infrared communication, ZigBee, Z-wave, contactless local area communication, mobile network, low power wide area (LPWA), and a local area network (LAN).  However, the Examiner is taking Official Notice that remote control devices such as TV remote controls use an infrared illumination source for controlling a device (e.g., TV) (Applicant has not traversed the Official Notice and therefore the Official Notice is taken to be admitted prior art) (see also Huang, US 20130317651, as further support showing the prevalence of WiFi and other wireless remote control devices).  
Regarding claim 27, Thigpen discloses wherein the control unit of the auto-ignition candle controls the ignition means in the moment that the first communication unit communicates with the terminal to start a connection to ignite the wick (see para. 42) and the control unit controls the fire extinguishing means in the moment that the connection with the terminal is released to extinguish the wick (a press of the remote sends a signal to the candle to extinguish the flame and once the remote is pressed and released, there is no connection between the remote and the candle device, see para. 42). 
Claims 8-10, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 08041487 A), as applied to claim 1, and further in view of Huang (US 20130317651 A1).
Regarding claim 8, Thigpen fails to disclose a sensor unit detecting temperature or light of the wick portion or detecting a gas concentration around the candle.  However, Huang teaches a remote control device comprising a sensor unit detecting temperature or detecting a gas concentration (paras. 17, 29, 32, 35).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen to further comprise a sensor unit detecting temperature or light of the wick portion or detecting a gas concentration around the candle.  The modification provides a safety feature for the candle.  
Claim 9 is rejected because the sensor unit detecting temperature or light that is recited in claim 9 is optional in claim 8, and because Huang teaches the sensor for detecting a gas concentration of claim 8.  
Claim 10 is rejected because the sensor unit detecting a gas concentration that is recited in claim 10 is optional in claim 8, and because Huang teaches the sensor for detecting a temperature of claim 8.  Nevertheless, Huang does teach wherein a control unit notifies a warning message to the terminal or issues an alarm thereto (para. 32) if it is determined that the gas concentration detected by the sensor unit is equal to or higher than a predetermined value (sensor 17 detects a gas leakage, see para. 32, which means it can sense a gas concentration exceeding a certain predetermined value, e.g., above zero). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen to further comprise wherein the control unit notifies a warning message to the terminal or issues an alarm thereto if it is determined that the gas concentration detected by the sensor unit is equal to or higher than a predetermined value.  The modification provides a safety feature for the candle.  
Regarding claim 18, Thigpen fails to disclose wherein the input unit uses an interactive interface previously stored in the terminal to derive control information for the ignition control of the auto-ignition candle based on characters received from the user.  
However, Huang teaches wherein the input unit (electronics in the remote device 40) uses an interactive interface (specific keys) previously stored in the terminal to derive control information (information associated with the “specific keys”) for the ignition control of the auto-ignition based on characters received from the user (see paras. 30, 33).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the input unit uses an interactive interface previously stored in the terminal to derive control information for the ignition control of the auto-ignition candle based on characters received from the user.  The modification provides for increased convenience for the user since the user can be in another room or outside the home when operating the candle.  
Regarding claim 21, Thigpen fails to disclose wherein the input unit further receives status request information for monitoring the ignition state of the auto-ignition candle from the user. 
However, Huang teaches wherein the input unit further receives status request information for monitoring the state of the system from the user (user may obtain status of the appliance anytime and anywhere, see para. 42; see also para. 41). It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the input unit further receives status request information for monitoring the ignition state of the auto-ignition candle from the user.  The modification provides for increased convenience for the user since the user can be in another room or outside the home when operating or monitoring the candle.  
Regarding claim 22, modified Thigpen discloses wherein if (i.e., optional to the claim) the status request information is received, the auto-ignition candle transmits the status information regarding the ignition state of the wick to the terminal (user may request status of the candle anytime by using the remote, see paras. 41, 42 of Huang). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 08041487 A), as applied to claim 1, and further in view of Altamura (US 20150102731 A1).
Regarding claim 20, Thigpen discloses a control program that can selectively control a plurality of candles (para. 42) but fails to disclose wherein the control program displays and provides the form in which the wicks of each wick portion of the at least one auto-ignition candle are disposed, and the ignition pattern control of the wick portion is performed by selecting a position of the wick to be ignited in the form. 
However, Altamura teaches wherein the control program displays and provides the form in which the candles are disposed (paras. 34, 86), and the lighting pattern is performed by selecting a position of the candle (para. 34).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the control program displays and provides the form in which the wicks of each wick portion of the at least one auto-ignition candle are disposed, and the ignition pattern control of the wick portion is performed by selecting a position of the wick to be ignited in the form.  The modification allows the user to control a plurality of candles so that a pleasant display can be formed.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  
Applicant asserts:
In Namiki, the carbon black and the phosphorous powders are mixed. In other words, they are not separated each other, thus their lengths cannot be compared.
Examiner’s response:
The Examiner respectfully disagrees.  The carbon material has an extent or length defined by the length of the igniter 1.  Likewise, the red phosphorous has an extent or length defined by the length of the igniter 1.  Therefore, each material has a lengthwise dimension that can be measured, which means their lengths can be compared with each other.    

Applicant asserts:
Also in Namiki, the lead (5) of the fuse core (2) (corresponding to the claimed wick), is loosely twisted into two fuse cores (see [Means for Solving the Problems] and [Example]). It is well known that a fuse is an electrical connection component for blocking current. When the flowing current exceeds a certain value, the metal is melted by the heat generated by the current. An alloy of lead and tin having low melting point, or an alloy of zinc and tin, is used as the material of a fuse core in the form of a lead or stripe. Therefore, the Namiki's core is just a "metal core" made of a fuse core and the candle fuel surrounding the wick (lead) would melt in all areas of the wick (lead).


Examiner’s response:
Namiki does not disclose an electrical fuse for blocking an electrical current.  The term “fuse core” is best understood to mean a part that is formed by fusing two or more materials together. 
Moreover, the term “lead” is not referring to the chemical element with symbol Pb.  The term “lead” is another term for electrical wire.  See https://en.wikipedia.org/wiki/Lead_(electronics) [“In electronics, a lead (/ˈliːd/) is an electrical connection consisting of a length of wire . . .  that is designed to connect two locations electrically”].

Applicant asserts:
Finally, if the wick in Thigpen is replaced by the metal electrode (fuse core) of Namiki, the candle per se can be in an unstable state because oil heats all area of the metal electrode and there is no barrier for heat transmission. Therefore, there is no reasonable motivation to modify Thigpen with the metal electrode of Namiki.


Examiner’s response:
Applicant misconstrues the modification.  The modification does not involve substituting the wick in Thigpen with the wick of Namiki.  The modification results in a conductive carbon and a combustible non-conductive placed between the wicks (Thigpen; 17, 19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762